DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an original application filed on 08/05/2020.

Drawings
The drawings were received on 05/26/2020.  These drawings are accepted by the examiner.

Examiner's Statement of reason for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a front end module comprising: a packaging substrate configured to receive a plurality of components; a carrier aggregation system mounted on the packaging substrate, the carrier aggregation system including a filter assembly having a plurality of signal paths through the filter assembly, the plurality of signal paths including one or more receive paths and one or more transmit paths, each signal path having a filter designed to a pass a frequency band associated with a particular radio access network; the carrier aggregation system also including a switching assembly having a switch path through the switching assembly; the carrier aggregation system also including a first inductance coupled 
The closest prior art, as previously recited, Ranta et al. (US 2017/024432 A1), Perreault et al. (US 2016/0181986 A1), Chang et al. (US 2015/0133067 A1), are also generally directed to various aspects of multiplexer system for supporting carrier aggregation in a front-end application.  However, none of Ranta, Perreault, Chang teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11 and 16.  For example, none of the cited prior art teaches or suggest the steps of the carrier aggregation system also including a first inductance coupled between an antenna port and the switching assembly; the carrier aggregation system also including a second inductance coupled to the switching assembly, the second inductance configured to be selectively connected in parallel with the first inductance; and a controller mounted to the packaging substrate and configured to form selected paths through the switching assembly using the switch path, the controller further configured to, in a single-band operation mode, disconnect the second inductance from the switch path and, in a multi-band operation mode, connect the second inductance to the switch path..
Therefore the claims are allowable over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478